NO. 07-11-0048-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 
FEBRUARY 2, 2011
___________________________
 
 
In re
CHARLES ANTHONY ALLEN, SR., 
 
                                                                             Relator
___________________________
 
Memorandum
Opinion on Original Proceeding for Writ of Mandamus
__________________________
 
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Pending
before the court is the petition for writ of mandamus filed by Charles Anthony
Allen, Sr.  He asks this court to order
the district clerk of Hartley County and the Honorable Ron Enns,
district judge, 69th Judicial District, to “further process Relator’s
Complaint” by forwarding to the “Attorney General[’s] Office [and] counsel for
the defendants in the Relator’s Complaint” both a
copy of his “complaint” and “all other papers.” 
We deny the petition for several reasons.
            First,
we have no authority to direct a district clerk to undertake action unrelated
to an appeal pending before us.  In re Washington, 7
S.W.3d 181, 182 (Tex. App.–Houston [1st Dist.] 1999, orig.
proceeding).  And, Allen has
failed to establish that ordering the clerk to forward documents related to a
suit pending in a district court implicates any appeal pending before us.  
            Second,
Allen cites us to no authority obligating a district court to perform the
purported duties of a district clerk, such as mailing pleadings to the
litigants in a pending action.  Nor do we
know of any such authority.  See In re Sweed, 153
S.W.3d 577, 578 (Tex. App.–Amarillo 2004, orig. proceeding) (stating that
the one petitioning for a writ of mandamus must establish his entitlement to
relief).
            Accordingly,
the petition for writ of mandamus is denied.
 
                                                                        Per
Curiam